internal_revenue_service department of the treasury index number dollar_figure washington dc person to contact telephone number refer reply to cc dom it a plr-107059-98 date jan i i taxpayer taxpayer's ein taxpayer's address legend x y o v foreign_country y lender lender bank bank state city state act state statute agreement q r proposal m n year year o34 year year year year year year year year year year year year year dear this responds to taxpayer’s request for a private_letter_ruling dated date specifically taxpayer has requested a ruling that the termination of taxpayer’s power purchase agreement ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of its ppa and its facility within the meaning of sec_1033 and sec_1231 of the internal_revenue_code code taxpayer has also requested a ruling that the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa and its facility is a sec_1231 gain or sec_1231 loss taxpayer also requests rulings that the amounts paid to terminate certain agreements relating to its facility are deductible under sec_162 in the year paid conclusions the termination of the ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of the ppa and the facility within the meaning of sec_1033 and sec_1231 the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa and its facility will be treated as a sec_1231 gain or sec_1231 loss in accordance with the provisions of sec_1231 the amounts paid_by taxpayer to terminate certain agreements discussed below that were necessary for the operation of its facility are deductible under sec_162 taxpayer’s termination_payments that are deductible under sec_162 are deductible in the taxable_year in which the termination_payments were paid taxpayer’s termination_payments with respect to the currency hedge agreements are deductible as ordinary losses in the year the agreements were terminated 3k facts x is a regulated_public_utility furnishing electricity to various parts of state taxpayer is an independent power producer ipp that was organized in year for purposes of developing financing constructing and operating a q megawatt natural_gas fired cogeneration_facility facility at city in state the facility was placed_in_service in may year and is certified as a qualifying_facility qf under the public_utility regulatory policies act of u s c 824a as amended purpa and the implementing ferc regulations c f_r purpa requires electric utilities to purchase electricity from and enter into legally enforceable obligations with qfs in addition state enacted parallel provisions to purpa that obligated regulated public_utilities such as x to enter into long-term_contracts to purchase electricity from and granted additional rights to entities such as taxpayer that qualified under the state act as co-generation facilities or alternate energy production facilities the prices paid for electricity under these statutorily-mandated contracts were based upon projections of the costs that the regulated_public_utility otherwise would incur to meet its service requirements avoided costs these avoided costs were composed of in all cases variable costs associated with producing electricity and in some cases fixed costs associated with developing and constructing a facility if the regulated_public_utility did not have the gencration capacity to meet the demand for electricity in february year x entered into a ppa with a who subsequently assigned the ppa to taxpayer that was priced to reflect both the fixed and variable costs of producing electricity required to be purchased under the agreement for the output of taxpayer’s facility x was obligated to pay an amount determined by reference to a r per kilowatt hour during the first period of the ppa b percent of its long run avoided cost forecasts and c percent of its avoided costs for the third period of the ppa taxpayer projected that the payments to be made to it under the ppa would cover both the fixed costs associated with the development construction maintenance and operation of the facility as well as certain other costs such as fuel and fuel transportation costs and variable operation and maintenance_costs associated with the production of electricity the ppa has a term of years during which term x is required to take and pay for percent of the electricity that taxpayer’s facility is capable of producing the ppa can be assigned to a third party by taxpayer with x’s consent which cannot be unreasonably delayed or conditioned at the time that the ppa was executed the price x was to pay for electricity was agreed to by taxpayer and x and was believed to be a fair price based on x’s projections of the costs it would otherwise have incurred over the term of the ppa however by mid-year x had projected that it had excess electric production capability and thus its new avoided costs rate sec_3b and accordingly the prices it was required to pay new projects for electricity were substantially less than its year rates thus the price paid_by x pursuant to taxpayer’s ppa has for some time exceeded the state public service commission’s psc current approved rates initially x was able to recover its costs for electricity produced by and purchased from taxpayer and other ipps under its state psc-approved tariffs which included a fuel adjustment clause however x’s electricity rates are much higher than in other areas of the united_states due to the disparity between actual market electricity prices and the price paid for electricity under taxpayer’s ppa and other ppas the state psc and consumers pressured x to reduce its tates and move toward a competitive market as early as march year the state psc began to investigate methods to create competitive opportunities for state electricity consumers including x’s customers and requested that the utilities do the same pursuant to the state psc’s request x commenced negotiations with taxpayer and other ipps to reduce its cost for electricity purchased under those ppas as of april year x had renegotiated ppa agreements with of ipps that had ppas in an attempt to reduce its costs x sought to have rules adopted by the state psc which would permit x to curtail purchases of electricity from the ipps in april year x petitioned the state psc suggesting that such rules were necessary and stating that the currently available settlement opportunities with the ipps had been exhausted although the state psc did not adopt a formal curtailment plan in year it continued its efforts to encourage regulated public_utilities including x to develop a competitive electric market for state in response in october year x submitted a proposal entitled proposal to the state psc for reducing its electric rates to its customers stating that the differences with the ipps had not been resolved the proposal set forth several alternative ways to restructure the ppas including the taking by eminent_domain of the ipps’ electricity generating facilities and the curtailment of x’s obligations to purchase electricity generated by the ipps emphasizing that it was essential to the creation of a competitive market that ppas with a significant number of the unregulated ipps be restructured such that those generating units become independent suppliers competing in the wholesale spot market or become suppliers to customers directly in the proposal x stated that if negotiations with the ipps failed to produce the necessary cost savings it proposed to utilize its power of eminent_domain to acquire the generating units owned by the ipps with which it has ppas and subsequently resell them at auction in order to increase competition in the wholesale power market it also stated that it would soon initiate the process necessary to exercise its power of eminent_domain by filing a petition with the state psc ‘ the power of eminent_domain was delegated to x pursuant to state statute which provides that a n electric corporation shall have the power and authority to acquire such real_estate as may be necessary for its corporate purposes in the manner prescribed by the minent taxpayer believed that x would institute an eminent_domain proceeding against the facility unless x was otherwise able to reduce its payments to a significant number of ipps with which it had ppas after the proposal was made public x and certain of the ipps entered into negotiations x took no further action towards exercising its eminent_domain powers because of progress with the negotiations with the ipps during these negotiations x’s counsel stated to one of the ipps that if the negotiations were not successful x would have no way to restructure its markets and reduce its costs other than by commencing eminent_domain proceedings in may year the state psc issued an order describing its goals and strategies for restructuring state’s electric utility industry and stated that all possible efforts to reduce electric rates should be continued including efforts to reduce utility commitments under ipps contracts that include obligations for payments well above current wholesale prices it further stated that if the parties were unwilling to restructure these contracts voluntarily it would pursue policies to mitigate the impact of such contracts on rates subsequently in july year the state psc stated publicly that the ppas with the ipps were a major hurdle to lowering electric rates in state and achieving a competitive electric market two weeks after this public statement x made an offer to ipps to buy out their ppas those ipps retained an investment banking firm to evaluate x’s offer active negotiations between x and the ipps continued until december year when the negotiations stalled in december year the administrative law judge considering x’s request for curtailment of purchases from the ipps recommended that state utilities be allowed to curtail purchases although taxpayer’s ppa prohibits x’s curtailment of purchases taxpayer was stil concerned that some action by x or government authorities could result in curtailment of electricity purchases to some degree in march year taxpayer and other ipps made a counterproposal to x’s offer which became the basis for further negotiations in may year the state psc approved but did not issue a curtailment order which allowed x to reduce the quantity of electricity that it was required to purchase from certain ipps the ipps believed that the approval of the curtailment order was intended to place additional pressure on the negotiations with x in july year taxpayer and the other ipps signed the agreement which was subsequently amended five times in june year the transaction was consummated in accordance with the terms of the amended agreement pursuant to the amended agreement consideration in the aggregate of dollar_figure m cash and n shares of x common_stock would be available for ipps to elect from taxpayer received cash and stock in consideration for terminating its ppa taxpayer’s ppa will be terminated but it will have the right to maintain its status as a state qi’ the right to wheel its output to third parties and the right to have x act as an agent for sales of its electricity to the state electric power pool domain procedure law 2a in year taxpayer sold the major components of the facility and the balance of the property constituting the facility was sold in year taxpayer represents that x had threatened during negotiations to pursue eminent_domain actions against the ipps’ facilities including taxpayer’s facility if the restructuring negotiations were not successful in november year x informed the state psc that it had not pursued the exercise of its power of eminent_domain due to the progress in negotiations with the ipps but that it would take necessary measures including exercise of its power of eminent_domain if the restructuring pursuant to the agreement was not effected based on x’s actions taxpayer states that it had a reasonable belief that a threat_or_imminence_of_condemnation existed against its facility taxpayer further represents that if x had condemned its facility the ppa would have been unenforceable and wholly worthless and that it could not have sold electricity to x pursuant to the terms of the ppa taxpayer represents that the ppa was site-specific because that the ppa is limited to the purchase and sale of electricity produced and delivered by the facility referenced in the ppa thus if taxpayer's facility were taken by x pursuant to its eminent_domain powers taxpayer could not sell electricity to x pursuant to the terms of the ppa nor could it assign its ppa to a third party for value because the third party could not sell electricity to x pursuant to the terms of the ppa taxpayer further represents that one of the requirements for qf status is that the facility must be owned by a person not primarily engaged in the generation or sale of electric power other than electric power solely from cogeneration facilities or small power production facilities thus once x an electric utility acquired the facility the facility would lose its qf status which is required by the ppa to be maintained if the qf status is not maintained x has the option of terminating the ppa and it would have terminated the ppa it is also represented that if x had acquired taxpayer’s facility it would have auctioned the facility and the new owner of the facility could not have sold power to x pursuant to the ppa but would have to abide by new pricing protocols in the competitive market taxpayer has not treated the ppa as a separate and distinct asset on its books_and_records costs associated with acquiring the ppa such as attorney's_fees and other related costs have been capitalized into a general asset category and amortized accordingly taxpayer entered into an energy services agreement dated january year and expiring in april year with renewals with b the energy services agreement as a result of the restructuring taxpayer terminated the energy services agreement and made a cash termination_payment to b taxpayer entered into a new short-term energy services agreement with b the new agreement reflects current market pricing and has a two-month term that is renewable on a month-to-month basis no portion of the termination_payments are attributable to or in consideration for the new agreement taxpayer entered into a fuel supply agreement dated as of may year and expiring in april year with renewals with c the fuel supply agreement under the fuel supply agreement taxpayer may take an amount of natural_gas needed to operate the facility pincite percent capacity as a result of the restructuring taxpayer terminated the fue supply agreement and made a cash termination_payment to c taxpayer does not intend to enter into a new fuel supply agreement with c taxpayer’s facility is operated by d pursuant to an operation and maintenance agreement dated december year and expiring in may year and ancillary agreements collectively the operation and maintenance agreement in year as a result of the restructuring taxpayer terminated the operation and maintenance agreement and made a cash termination_payment to d taxpayer intends to enter into a new operation and maintenance agreement with d pursuant to a short-term month-to-month contract with prices that reflect current market rates taxpayer entered into a currency hedge_agreement dated february year and expiring in december year with bank the first currency hedge_agreement together with the other currency hedge_agreement referred to as the currency hedge agreements pursuant to the first currency hedge_agreement taxpayer entered into this currency hedge_agreement to reduce the risk of currency fluctuations with respect to the foreign_currency component of certain of its fuel transportation agreements taxpayer did not identify the currency hedge_agreement under the first currency hedge_agreement as a hedging_transaction pursuant to the regulations under sec_1221 of the code in year taxpayer terminated the first currency hedge_agreement and paid breakage costs the termination_payment to the counterparty taxpayer entered into a currency hedge_agreement dated november year and expiring in march year with bank the second currency hedge_agreement pursuant to the second currency hedge_agreement taxpayer entered into this currency hedge_agreement to reduce the risk of currency fluctuations with respect to the foreign_currency component of certain of its fuel transportation agreements taxpayer did not identify the currency hedge_agreement under the second currency hedge_agreement as a hedging_transaction pursuant to the regulations under sec_1221 in year taxpayer terminated the second currency hedge_agreement and paid breakage costs the termination_payment to the counterparty law and analysis whether the termination of taxpayer’s ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of its ppa and its facility within the meaning of sec_1033 and sec_1231 oup sec_1033 provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money the gain if any shall be recognized except to the extent hereinafter provided in this paragraph sec_1033 provides that if a taxpayer during the period specified in sec_1033 for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted then at the taxpayer’s election the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property sec_1 a of the income_tax regulations provides in part that an involuntary_conversion may be the result of the destruction of property in whole or in part the theft of property the seizure of property the requisition or condemnation of property or the threat or imminence of requisition or condemnation of property revrul_63_221 1963_2_cb_332 establishes the criteria necessary for the existence of a threat_or_imminence_of_condemnation based on the taxpayer’s reasonable belief generally the threat_or_imminence_of_condemnation exists when a property owner is informed either orally or in writing by a representative of a governmental body or public official authorized to acquire property for public use that such body or official has decided to acquire the owner’s property and the owner has reasonable grounds to believe from the information conveyed to him by such representative that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged revrul_74_8 1974_1_cb_200 modifying revrul_63_221 provides that a threat_or_imminence_of_condemnation may exist where the purchaser a public_utility lacked actual condemnation authority prior to or at the time of the sale but it generally could readily obtain the power to condemn by application to the appropriate state official authority in the event that a voluntary sale was not arranged and there was no reason to believe that such power to condemn the land purchased would be denied revrul_59_361 1959_2_cb_183 recognized the economic unit theory of 30_tc_741 acq 1959_2_cb_5 the taxpayer in masser owned a freight terminal and the parking lots across the street from the terminal that were necessary for its operation the parking lots were condemned and the taxpayer being unable to secure adequate replacement lots in the same vicinity sold the freight terminal the proceeds of the sale of the freight terminal together with the proceeds from the condemnation of the parking lots were reinvested in a similar terminal and parking facilities suitable for the taxpayer’s business the court allowed involuntary_conversion treatment for the terminal proceeds and the parking lot proceeds on the theory that the two properties were used as an economic unit accordingly the ou service stated that where all the facts and circumstances show a substantial economic relationship between the condemned property and the other_property sold by the taxpayer so that together they constituted one economic property unit such as existed in the masser case involuntary_conversion treatment for the proceeds of the voluntary sale will be permitted revrul_82_147 1982_2_cb_190 held that the sale of the taxpayer’s fishing resort due to an act of congress declaring the area in which it is located a boundary waters canoe area wildemess constituted an involuntary_conversion the act prohibited the use of motorboats with motors of greater than horsepower on the lake the restriction on horsepower of motorboats effectively denied the taxpayer the former economic use of its resort the act gave an affected resort owner the option to require the government to purchase the resort at its fair_market_value without regard to the restriction the restriction together with the provision authorizing purchase effectively constituted a taking of the property upon payment of fair compensation the actions of the state psc and x with regard to the establishment of a competitive electricity market for state provide notice to taxpayer as well as a reasonable basis for taxpayer to conclude that x would pursue its threat to condemn taxpayer’s facility if taxpayer did not renegotiate its ppa further it is clear that x had the authority under state statute to commence eminent_domain proceedings against taxpayer’s facility taxpayer’s representations regarding the relationship between its ppa and its facility establish that the property converted the ppa bears a substantial economic relationship to the threatened property the facility against which x has taken actions that constitute a threat_or_imminence_of_condemnation further if x were to condemn the facility this action would damage completely the value of the ppa to taxpayer thus although x’s threat of condemnation was made to taxpayer’s facility because the facility and the ppa form an economic unit the termination of taxpayer’s ppa pursuant to the agreement constitutes an involuntary_conversion made under a threat_or_imminence_of_condemnation by x of the ppa and the facility whether the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa and its facility is a sec_1231 gain or sec_1231 loss sec_1231 prescribes in part the treatment of certain gains from involuntary_conversions sec_1231 provides that the term sec_1231 gain means any recognized gain from the compulsory or involuntary_conversion as a result of destruction in whole or in part theft or seizure or an exercise of the power of requisition or condemnation or the threat or imminence thereof into other_property or money of property uscd in a trade_or_business or any capital_asset which is held for more than year and is held in connection with a trade_or_business or a transaction entered into for profit see also sec_1231 losses under sec_1231 a if sec_1231 gains for the year exceed sec_1231 losses they arc treated as long-term_capital_gains and losses if sec_1231 losses exceed sec_1231 gains they are treated as ordinary gains and losses d1 the provisions in sec_1231 that deal with involuntary_conversions provide a statutory_sale or exchange for such transactions so that they may qualify for potential capital_gain treatment depending on the netting of gains and losses under sec_1231 these provisions were added by congress in part to supplement what is now sec_1033 and are generally interpreted in a similar manner see h_rep_no cong 2d sess 1942_2_cb_372 conf_rep no cong 2d sess 1942_2_cb_701 cf rev_rul 1953_2_cb_36 treatment of severance_damages under sec_1231 accordingly any gain_or_loss recognized by taxpayer in connection with the conversion of its ppa and its facility will be treated as a sec_1231 gain or sec_1231 loss whether taxpayer may deduct under sec_162 the amounts paid to terminate the energy services agreement fuel supply agreement and operation and maintenance agreement sec_162 provides in part that taxpayers may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business further sec_1_162-1 provides in part that deductible business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_263 and a provide that taxpayers may not deduct amounts paid for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or making good the exhaustion thereof for which an allowance is or has been made in certain instances the courts have allowed taxpayers to currently deduct amounts paid_by taxpayers to terminate burdensome and uneconomic contracts see eg 237_f2d_901 7th cir amounts incurred by taxpayer to free itself from an unprofitable agency contract were deductible 171_fsupp_943 ct_cl cash paid and the fair_market_value of stock surrendered to relieve the taxpayer of its obligation under supply contract was deductible business_expense stuart co v commissioner t c memo big_number aff'd 195_f2d_176 9th cir an amount allocable to the cancellation of an onerous supply contract was deductible as an ordinary and necessary business_expense 30_bta_114 aff'd 79_f2d_394 9th cir amount_paid to terminate an unsatisfactory waste disposal contract was a currently deductible business_expense in addition both the courts and the internal_revenue_service have maintained that amounts paid solely to reduce or eliminate future costs are also deductible see e_p tj en101_tc_581 amounts paid to majority shareholder to compensate her for refraining from causing a royalty rate increase were currently deductible revrul_95_32 1995_1_cb_8 expenditures incurred by a public_utility for the 2y implementation and operation of energy load management programs are currently deductible under sec_162 revrul_94_77 1994_2_cb_19 supreme court’s decision in 503_us_79 does not affect the treatment of severance payments made by a taxpayer to its employees as business_expenses that are generally deductible taxpayer paid the termination_payments to terminate certain of its long-term contractual obligations with respect to operation of its facility and therefore reduce its future costs accordingly the amounts paid_by taxpayer to terminate the energy services agreement fuel supply agreement and operation and maintenance agreement are deductible expenses under sec_162 in which taxable_year may taxpayer deduct the termination_payments for the energy services agreement fuel supply agreement and operation and maintenance agreement sec_461 provides generally that the amount of any deduction shall be taken for the taxable_year which is the proper year under the method_of_accounting used in computing taxable_income sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 provides generally that in the case of liabilities other than those described in sec_461 b and c economic_performance occurs at the time determined under the regulations prescribed by the secretary sec_1_461-1 provides generally that under the accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-4 provides that in the case of liabilities described in paragraphs g through of this section economic_performance occurs when and to the extent that payment is made to the person to which the liability is owed sec_1_461-4 provides that payment to a particular person is accomplished if sec_1_461-4 is satisfied and a cash_basis taxpayer in the position of that person would be treated as having actually or constructively received the amount of the payment as gross_income under the principles of sec_451 ue sec_1_461-4 through g set out specific liabilities for which payment is economic_performance in general these liabilities include those arising under a workers compensation act or out of any tort breach of contract or violation of law liabilities to pay rebates or refunds liabilities to provide awards prizes or jackpots liabilities arising out of the provision to the taxpayer of insurance warranty or service contracts and liabilities of a taxpayer to pay taxes sec_1_461-4 provides that in the case of a taxpayer’s liability for which economic_performance rules are not provided elsewhere in this section or in any other regulation revenue_ruling or revenue_procedure economic_performance occurs as the taxpayer makes payment in satisfaction of the liability to the person to whom the liability is owed on the date that the energy services agreement fuel supply agreement and operation and maintenance agreement were terminated taxpayer’s liability became fixed and the amount of each liability could be determined with reasonable accuracy under sec_1_461-1 further taxpayer’s liability to compensate the other party to each of these terminated agreements constitutes a liability for which economic_performance rules are not provided elsewhere in sec_1_461-4 of the regulations in any other regulation revenue_ruling or revenue_procedure thus pursuant to sec_1_461-4 economic_performance occurred when taxpayer made the termination_payment to the other party to each of these terminated agreements based on the foregoing analysis taxpayer may deduct termination_payments for the energy services agreement fuel supply agreement and operation and maintenance agreement in the taxable_year in which the termination_payment was paid with respect to each agreement whether taxpayer’s termination_payments with respect to the currency hedge agreements are ordinary losses in the year the agreements were terminated sec_988 of the code and the regulations thereunder govern the timing amount character and source of foreign_currency_gain_or_loss with respect to notional_principal_contracts that are sec_988 transactions a sec_988 transaction includes entering into or acquiring a forward_contract futures_contract option or similar financial_instrument sec_988 iii a similar financial_instrument includes a notional_principal_contract if the payments to be made or received under the contract are determined with reference to a nonfunctional_currency and the property to which the instrument relates is a nonfunctional_currency sec_1 a i11 a and b if a notional_principal_contract qualifies as a sec_988 transaction gain_or_loss on the contract is treated as foreign_currency_gain_or_loss under sec_988 any such exchange gain_or_loss is treated as ordinary_income or loss under sec_988 us under taxpayer’s currency hedge agreements which are structured as swaps payments received by taxpayer are determined with reference to the currency of foreign_country y a nonfunctional_currency of taxpayer accordingly the currency hedge agreements are considered notional_principal_contracts under sec_1_988-1 and b as notional_principal_contracts the currency hedge agreements qualify as sec_988 transactions sec_1_988-1 see eg sec_1_988-2 ex thus termination_payments made with respect to the currency hedge agreements are considered foreign_currency losses under sec_988 and are treated as ordinary losses under sec_988 under sec_1001 the termination_payments made with respect to the currency hedge agreements are recognized in the taxable_year the agreements were terminated the timing rules of sec_1_446-3 and sec_1_446-4 do not apply to the termination_payments because the agreements were entered into prior to the effective dates of sec_1_446-3 and sec_1_446-4 date and date respectively kk kk based on taxpayer’s representations and the above analysis we rule as follows the termination of the ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of the ppa and the facility within the meaning of sec_1033 and sec_1231 the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa and its facility will be treated as a sec_1231 gain or sec_1231 loss in accordance with the provisions of sec_1231 the amounts paid_by taxpayer to terminate the energy services agreement fuel supply agreement and operation and maintenance agreement are deductible under sec_162 taxpayer’s payments to terminate the energy services agreement fuel supply agreement and operation and maintenance agreement are deductible in the taxable_year in which the payments were paid taxpayer’s termination_payments with respect to the currency hedge agreements are deductible as ordinary losses in the year the agreements were terminated except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this etter this ruling is directed only to the taxpayer s requesting it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant oul in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely assistant chief_counsel income_tax accounting mb wl kelly e alt senior teclinician reviewer branch cc
